Exhibit 99.1 LIVEREEL MEDIA CORPORATION (Formerly Noble House Entertainment Inc.) Consolidated Financial Statements For the Years Ended June 30, 2010 and 2009 (Unaudited) (Canadian Dollars) INDEX Page Report Of Independent Registered Public Accounting Firm 1 Unaudited Consolidated Balance Sheets 3 Unaudited Consolidated Statements of Operations and Comprehensive Loss 4 Unaudited Consolidated Statements of Cash Flows 5 Unaudited Consolidated Statements of Shareholders’ Equity 6 Condensed Notes to the Unaudited Consolidated Financial Statements 7 - 23 Schwartz Levitsky Feldman llp CHARTERED ACCOUNTANTS TORONTO, MONTREAL REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders of LiveReel Media Corporation We have audited the consolidated balance sheets of LiveReel Media Corporation as at June 30, 2010 and 2009 and the related consolidated statements of operations and comprehensive loss, shareholders' equity and cash flows for each of the years in the three year period ended June 30, 2010. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for an opinion. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of the Company as at June 30, 2010 and 2009 and the results of its operations and its cash flows for each of the years in the three year period then ended, in accordance with Canadian generally accepted accounting principles. /s/ SCHWARTZ LEVITSKY FELDMAN LLP “SCHWARTZ LEVITSKY FELDMAN LLP” Toronto, Ontario, Canada Chartered Accountants September 9, 2010 Licensed Public Accountants 1167 Caledonia Road Toronto, Ontario M6A 2X1 Tel: Fax: - 1 - Schwartz Levitsky Feldman llp CHARTERED ACCOUNTANTS TORONTO, MONTREAL Comments by Auditors for U.S. Readers on Canada - U.S. Reporting Differences In the United States, reporting standards for auditors require the addition of an explanatory paragraph (following the opinion paragraph) when the consolidated financial statements are affected by conditions and events that cast substantial doubt on the Corporation’s ability to continue as a going concern, such as those described in the summary of significant accounting policies.Our report to the shareholders dated September 9, 2010 is expressed in accordance with Canadian reporting standards, which do not permit a reference to such events and conditions in the auditors’ report when these are adequately disclosed in the consolidated financial statements. In the United States reporting standards require the addition of an explanatory paragraph (following the opinion paragraph) on the audit of internal controls over financial reporting.We were not required, nor were we engaged to perform an audit of the Company’s internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion. /s/ SCHWARTZ LEVITSKY FELDMAN LLP “SCHWARTZ LEVITSKY FELDMAN LLP” Toronto, Ontario, Canada Chartered Accountants September 9, 2010 Licensed Public Accountants 1167 Caledonia Road Toronto, Ontario M6A 2X1 Tel: Fax: - 2 - LiveReel Media Corporation Consolidated Balance Sheets (Canadian Dollars) As at June 30 Note Assets Current Cash $ $ Other assets 3 $ $ Liabilities Current Accounts payable and accrued liabilities 4 $ $ Shareholders' Equity Capital stock 5 Contributed surplus Warrants 6 Deficit and comprehensive loss ) ) $ $ Going concern (Note 2) Related party transactions (Note 12) Commitments and contingencies (Note 13) Approved by the Board“Jason Meretsky”Director“Diana van Vliet”Director The accompanying notes form an integral part of these unaudited consolidated financial statements. - 3 - LiveReel Media Corporation Consolidated Statements of Operations and Comprehensive Loss (Canadian Dollars) For the Years Ended June 30 Note Revenue Interest income $
